                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


JESSICA MARILU ROSALEZ                                            CIVIL ACTION
FUNEZ, ET AL.


VERSUS                                                             NO. 16-1922


E.M.S.P., LLC, ET AL.                                              SECTION: “H”(4)



                                           ORDER
         The Court, having considered the complaint, the record, the applicable
law, the Report and Recommendation (“R&R”) of the Chief United States
Magistrate Judge, the parties’ objections to the R&R, and the responses to
those objections, hereby approves the R&R of the Chief United States
Magistrate Judge and adopts it as this Court’s opinion in this matter except to
the extent the extent as modified by this Order.
         As part of the R&R granting Plaintiffs’ Motion for Attorneys’ Fees, Judge
Roby calculated attorney Christopher Williams’ legal fees based on an hourly
rate of $300. 1 Williams objects that he sought to calculate his fees using a $320
hourly rate and that such a rate is reasonable in light of decisions by other
sections of this Court. 2 This Court agrees with Williams and finds that his



1   See Doc. 130 at 13.
2   Doc. 134 at 4–6. See Sanchez v. Pizzati Enterprises, Inc., No. 17-9116, 2018 WL 3954866,
    at *4 (E.D. La. Aug. 16, 2018) (finding Williams’ fee of $325 an hour reasonable considering
    his “15 years of experience in labor and employment matters”) (Brown, C.J.); Hubert v.
    Curren, No. 18-7669, 2018 WL 4963595, at *4 (E.D. La. Oct. 15, 2018) (Africk, J.) (citing
    Sanchez with approval).

                                                1
hourly rate of $320 is reasonable in light of his experience. Accordingly,
Williams’ total reasonable fee based on 234.86 hours of work is $75,155.20. As
such, the total reasonable fee award from the R&R shall be increased from
$94,684.50 to $99,318.70 to reflect an increase of $4,697.20 in Williams’
reasonable fee.
         On an unrelated issue, Defendants object that the wording of the R&R
suggests that Defendants’ counsel, who are not parties to this lawsuit, are
responsible for satisfying the attorneys’ fees award. 3 Plaintiffs do not oppose
this objection. 4 For the sake of clarity, this Court notes that only Defendants—
not their counsel—are responsible for satisfying the attorneys’ fees and
reasonable costs due to Plaintiffs as a result of this Order.
         IT IS ORDERED that Plaintiffs’ Motion for Attorneys’ Fees is
GRANTED and that Plaintiffs are awarded reasonable attorneys’ fees in the
amount of $99,318.70.
         IT IS FURTHER ORDERED that the Plaintiffs are awarded
reasonable costs in the amount of $3,537.49.
         IT IS FURTHER ORDERED that Defendants shall satisfy their
obligation to the Plaintiffs no later than twenty-one (21) days after the signing
of this Order.


                          New Orleans, Louisiana this 14th day of February, 2019.




3   Doc. 133 at 6–7. See Doc. 130 at 16 (“IT IS FURTHER RECOMMENDED that Defendants
    and their counsel shall satisfy their obligation to the Plaintiff no later than twenty-one (21)
    days after the signing of this order.”) (emphasis added).
4   Doc. 135 at 21 (“Plaintiffs have no objection to the Judgment being entered solely against
    all Defendants and not their counsel of record.”).

                                                 2
____________________________________
JANE TRICHE MILAZZO
UNITED STATES DISTRICT JUDGE




  3
